      CASE 0:18-cr-00117-MJD-LIB Document 94 Filed 05/15/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                                MEMORANDUM OPINION
                                                        AND ORDER
Steven Mitchell Gant,                             Crim. No. 18-117 (MJD)

      Defendant.



      Deidre Y. Aanstad, Assistant United States Attorney, Counsel for Plaintiff.

      Kevin W. DeVore, DeVore Law Office, P.A., Counsel for Defendant.



      This matter is before the Court on Defendant’s Motion to Modify Sentence

pursuant to 18 U.S.C. § 3582(c)(1)(B).

I.    Background

      On January 16, 2019, Defendant pleaded guilty to Count 1 of the

Indictment which charged Conspiracy to Distribute 100 Grams or More of a

Mixture and Substance Containing a Detectable Amount of Heroin in violation of

21 U.S.C. §§ 841 (a)(1), (b)(1)(B) and 846.




                                              1
        CASE 0:18-cr-00117-MJD-LIB Document 94 Filed 05/15/20 Page 2 of 5




        On May 20, 2019, the Court sentenced Defendant to a term of

imprisonment of 90 months, which was a substantial variance from the

applicable guideline range of 188 to 235 months.

II.     Motion to Modify Sentence

        By this motion, Defendant requests the Court to amend his sentence and

give him credit for the 449 days he spent in Sherburne County jail prior to the

imposition of his sentence. Defendant asserts that the Court intended to impose

his federal sentence concurrent with the sentence imposed in state court on a

probation revocation on an underlying state court case. At his sentencing

hearing, the Court noted that while in Sherburne County jail, prior to the

sentencing in this case, Defendant had been sentenced to serve 33 months on a

probation revocation in state court. (Doc. No. 90 (Sent. Tr. at 18).) The Court

referred to his time in Sherburne County as free time.

        THE COURT: It’s free time because I haven’t sentenced you, so you have

        been sitting. You get credit for the 33 months. It’s not on top of what I’m

        going to sentence you, right? It’s not consecutive?

(Id.)




                                          2
      CASE 0:18-cr-00117-MJD-LIB Document 94 Filed 05/15/20 Page 3 of 5




      Based solely on this comment from the Court at the sentencing hearing,

Defendant argues that it was the Court’s intent to impose the federal sentence

concurrent with the state revocation sentence.

      In response to this motion, the government requested information from the

Bureau of Prisons (“BOP”) as to how it calculated credit for the time served in

Sherburne County prior to sentencing. Based on the submission from the BOP,

and confirmed by the U.S. Probation Office, the time in Sherburne County from

February 15, 2018 to April 15, 2019 was credited to the 33-month sentence

imposed by the state court. (Doc. No. 93.) As a result, the BOP could not credit

that time to the federal sentence. See 18 U.S.C. § 3585(b) (“A defendant shall be

given credit toward the service of a term of imprisonment for any time he has

spent in official detention prior to the date the sentence commences . . . that has

not been credited against another sentence.”) Defendant was given credit for the

time in custody from April 16, 2019 to the date of sentencing on the federal case.

This calculation also shows that Defendant was released from MNDOC on April

15, 2019.




                                          3
      CASE 0:18-cr-00117-MJD-LIB Document 94 Filed 05/15/20 Page 4 of 5




      Defendant asks the Court to amend the judgment to impose the sentence

in this case concurrent with the state sentence imposed on June 4, 2018.

Although the state sentence had expired prior to the imposition of sentence in

this case, the Court will nonetheless amend the judgment to reflect concurrent

sentences.

      Regardless, because Defendant is also seeking a court order that directs the

BOP to credit him for all of the time served in Sherburne County prior to

sentencing, he must do so in a petition pursuant to 28 U.S.C. § 2241. See Setser v.

United States, 566 U.S. 231, 244 (2012) (finding that defendant “is free to urge the

Bureau to credit his time served in state court based on the District Court's

judgment that the federal sentence run concurrently with the state sentence for

the new drug charges. If the Bureau initially declines to do so, he may raise his

claim through the Bureau's Administrative Remedy Program. See 28 CFR §

542.10 et seq. (2011). And if that does not work, he may seek a writ of habeas

corpus. See 28 U.S.C. § 2241.”)

      A petition filed pursuant to § 2241 must be filed in the district of

confinement, in the United States District Court for the District of Columbia, or

any district in which the BOP maintains a regional office. United States v.



                                         4
      CASE 0:18-cr-00117-MJD-LIB Document 94 Filed 05/15/20 Page 5 of 5




Chappel, 208 F.3d 1069 (8th Cir. 2000). Pursuant to the BOP Inmate Locator,

Defendant is currently serving his sentence at FCI Gilmer, in West Virginia. In

addition, the BOP does not maintain a regional office in the District of

Minnesota. 1 Accordingly, the Court must dismiss Defendant’s motion without

prejudice, as his claim for pretrial credit for time spent in custody on an

unrelated state charge must be brought pursuant to 28 U.S.C. 2241 in the

appropriate district.

       IT IS HEREBY ORDERED that Defendant’s Motion to Modify Sentence

[Doc. No. 92] is GRANTED to the extent the judgment be amended to reflect that

the sentence imposed is concurrent to the state sentence imposed in CR-16-25904,

and DISMISSED WITHOUT PREJUDICE as to the BOP’s determination of credit

for time served.

Date: May 15, 2020

                                    __/s Michael J. Davis ____________________
                                    Michael J. Davis
                                    United States District Court


1
 The BOP maintains six regional offices, located in Philadelphia, Pennsylvania; Annapolis
Junction, Maryland; Kansas City, Kansas; Atlanta, Georgia; Grand Prairie, Texas; and Stockton,
California. See Federal Bureau of Prisons, Offices,
https://www.bop.gov/about/facilities/offices.jsp (last accessed April 29, 2020).




                                               5
